                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


UNITED STATES OF AMERICA,

                       Plaintiff,

               vs.                                          CASE NO.: 2:19-cr-38
                                                            JUDGE GEORGE C. SMITH
                                                            MAGISTRATE JUDGE KING
THOMAS R. LANE,

                       Defendant.

                                             ORDER

       On March 20, 2019, the Magistrate Judge issued a Report and Recommendation pursuant

to 28 U.S.C. § 636(b)(1), recommending that the Court accept Defendant Lane’s guilty plea to

Counts 1 and 2 of the Information charging him with conspiracy to possess with intent to distribute

oxycodone, in violation of 21 U.S.C. § 841 (Count 1) and conspiracy to commit money laundering,

in violation of 18 U.S.C. § 1956(h) (Count 2).1 Defendant, represented by counsel, waived his right

to appear on the matter before a District Judge. The Magistrate Judge conducted the colloquy

required by Rule 11 of the Federal Rules of Criminal Procedure. Defendant’s plea was knowing,

voluntary, free from coercion, and had a basis in fact.

       Defendant was specifically informed of his right to contest the Report and Recommendation

by filing any objections within 14 days of the issuance of the Report and Recommendation pursuant

to 28 U.S.C. §636(b)(1)(B) and Rule 72(b) of the Federal Rules of Civil Procedure. Defendant did

not file any objections.



       1
         Pursuant to the Plea Agreement (Doc. 2), Defendant also agreed to the forfeiture
provision in the Information.
       Accordingly, the Court ADOPTS the Report and Recommendation and ACCEPTS

Defendant’s plea of guilty to Counts 1 and 2 of the Information. Defendant is hereby adjudged

guilty of conspiracy to distribute oxycodone, in violation of 21 U.S.C. § 841 and conspiracy to

commit money laundering, in violation of 18 U.S.C. § 1956(h).

              IT IS SO ORDERED.


                                                    /s/ George C. Smith
                                                    GEORGE C. SMITH, JUDGE
                                                    UNITED STATES DISTRICT COURT




                                              -2-
